Citation Nr: 0023064	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  98-18 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from October 1953 to October 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  In the last unappealed decision, dated in February 1995, 
the RO denied the veteran's claim of entitlement to service 
connection for a left ankle disability. 

2.  The evidence received since the RO's February 1995 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  The claim of entitlement to service connection for a left 
ankle disability is supported by cognizable evidence 
demonstrating that the claim is plausible and capable of 
substantiation.

4.  The veteran experiences arthritis of the left ankle due 
to an injury during service in Korea.


CONCLUSIONS OF LAW

1.  The February 1995 RO decision, which denied service 
connection for a left ankle disability, is final.  38 
U.S.C.A. § 7105 (West 1991).

2.  The evidence received since the February 1995 RO decision 
is new and material, and the veteran's claim is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for a left 
ankle disability is well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  Resolving reasonable doubt in the veteran's favor, 
service connection for arthritis of the left ankle is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

Once a Board or an RO decision becomes final under 38 
U.S.C.A. §§ 7104(b) or 7105(c) (West 1991), "the Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In a decision of November 1986, the Board denied the 
veteran's claim of entitlement to service connection for a 
left ankle disability on the basis that it was not shown to 
be of service onset and arthritis of the left ankle was first 
demonstrated many years after service.  Accordingly, that 
decision was final.  

The RO subsequently denied the veteran's claim to reopen 
based on the submission of new and material evidence, and he 
timely appealed that decision.  In a decision of January 
1991, the Board denied the veteran's claim to reopen because 
the evidence submitted since the November 1986 Board decision 
was not material.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court) 
(at that time the United States Court of Veterans Appeals); 
however, in a July 1992 decision, the Court granted VA's 
motion for summary affirmance with respect to the left ankle 
disability based on the veteran's failure to present new and 
material evidence to justify the reopening of the claim.  
Accordingly, the Board's January 1991decision is final.  

In December 1993, the veteran submitted a claim to reopen.  
In February 1995, the RO denied the veteran's claim, noting 
the previous Board decision and that the evidence submitted 
did not establish service incurrence or aggravation.  The 
veteran was notified of that decision by letter dated later 
that month, and he did not appeal it.  Accordingly, that 
decision is final.

In March 1997, the veteran submitted his current claim to 
reopen.  In August 1997, the RO denied the veteran's claim 
based on a finding that the evidence submitted since the last 
final decision was not new and material.  The veteran timely 
appealed this decision.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

VA must first determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a claim reopened under 38 U.S.C.A. § 5108.  Elkins v. 
West, 12 Vet. App. 209 (1999).  If new and material evidence 
has been presented, immediately upon reopening the claim VA 
must determine whether, based upon all the evidence of record 
in support of the claim, it is well grounded pursuant to 38 
U.S.C.A. § 5107(a).  If the claim is well grounded, VA may 
then proceed to evaluate the merits of the claim but only 
after ensuring that its duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  Id.  

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There is no requirement, however, that 
such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Although 
records show that the RO included this as a requirement for 
reopening the claim in its August 1997 decision, which was 
previously the practice of VA in accordance with the Court's 
case law, this is not prejudicial to the veteran because, for 
the reasons discussed below, the Board will reopen his claim 
and grant the benefit requested.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board has considered the evidence submitted or obtained 
since the most recent final denial of the claim, and finds it 
to be new and material and that it is sufficient to reopen 
because it includes a photograph of the veteran while he was 
in service.  This photograph is material because it shows the 
veteran in uniform, leaning against a military truck, with an 
obvious a cast on his left ankle.  The Board finds this 
photograph new and material because it corroborates the 
veteran's claim that he injured his left ankle during 
service.  Therefore, the claim is reopened.

In light of the foregoing new and material evidence, the 
Board finds that further analysis of the remaining evidence 
received after the February 1995 RO decision would be 
redundant. 

Given that the service connection claim for a left ankle 
disability is reopened, the Board must determine whether this 
claim is well grounded.  Elkins v. West, 12 Vet. App. 209, 
218 (1999).  That is, the Board must determine whether the 
claim is plausible.  If it is not well grounded, the appeal 
fails, and there is no duty to assist with any further 
development.  38 U.S.C.A. § 5107(a).  


Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

As a preliminary matter, the Board notes that the veteran's 
service medical records are unavailable.  The National 
Personnel Records Center (NPRC) advised the RO in April 1985 
that if the records were located at that facility, they would 
have been in the area damaged in a fire in July 1973.  The RO 
notified the veteran of this in a July 1985 statement of the 
case (as part of a prior appeal).  Under such circumstances, 
there is a heightened duty to search for medical information 
from alternative sources in order to reconstruct the service 
medical records.  Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  VA 
is also under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).

The Board is satisfied that the duty has been met and that 
all reasonable efforts to develop the record have been made.  
In this regard, the veteran's October 1955 separation 
examination report is of record, although attempts to 
reconstruct the complete service medical records have been 
unsuccessful.  As noted, the NPRC reported that it did not 
have the veteran's records.  

The RO notified the veteran that his service medical records 
were missing and he was given the opportunity to submit any 
such records, or any alternative evidence, in his possession.  
The record indicates that the veteran has not submitted 
copies of his service medical records.

The Board finds that the notification provided to the veteran 
by the RO complies with the due process requirements recently 
discussed by the United States Court of Appeals for the 
Federal Circuit in the case of Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), which held that a single request for 
pertinent service medical records specifically requested by a 
claimant and not obtained by the RO does not fulfill the duty 
to assist.  In accordance with Hayre, the veteran was 
provided notice of the unavailability of his service medical 
records and given the opportunity to respond by independently 
attempting to obtain service medical records; and/or 
submitting alternative evidence.  Thus, although it is 
unfortunate that his service medical records, which may have 
once existed, appear to be no longer available, the claim may 
be considered on the basis of the available record.

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, the Board finds this claim well grounded for 
the following reasons.  First, there is plausible evidence 
that the veteran experienced a left ankle injury in service.  
For example, the veteran provided a photograph of himself 
during service, in which he clearly has a cast covering his 
left foot, ankle and lower leg below the knee.  Furthermore, 
the veteran contends that after he injured it, he wore the 
cast for 90 days.  Thus, given this evidence, it is plausible 
that he injured his left ankle during service.

Second, the post-service medical evidence reveal that he has 
been diagnosed with arthritic spurring of the left ankle with 
associated pain and impairment.  For example, according to a 
November 1998 letter, the veteran's private physician, Albert 
F. Haas, M.D., reported that an x-ray study of the veteran's 
left ankle revealed some osteoarthritic spurring and 
ossification of the interosseous ligament.  Dr. Haas added 
that this was consistent with an old injury.  Therefore, the 
veteran is diagnosed with a current left ankle disability.

Third, the Board finds that there is competent evidence of 
record that links the veteran's current left ankle disability 
to his injury in service.  For example, Dr. Haas noted in his 
November 1998 report that the veteran injured his left ankle 
while serving in Korea in 1954.  Based on his examination, 
and review of an x-ray study of the left ankle, Dr. Haas 
opined that his current left ankle arthritic spurring and 
ossification of the interosseous ligament were consistent 
with an old injury.  Thus, it is plausible that the veteran's 
diagnosed arthritis of the left ankle is related to his 
military service.

Therefore, given the foregoing evidence, the Board finds this 
claim is well grounded.  Caluza.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (1999).  Accordingly, in light of the veteran's 
photograph from service that clearly shows him in uniform and 
with a cast on his left ankle; the veteran's description of 
his inservice injury; and Dr. Haas's medical opinion that 
links the veteran's current left ankle arthritis to the 
injury in service (and granting the veteran the benefit of 
any doubt), the Board concludes that the evidence supports 
the veteran's claim of entitlement to service connection for 
arthritis of the left ankle.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for left ankle disability 
is reopened.

The claim of entitlement to service connection for left ankle 
disability is well grounded. 

Entitlement to service connection for arthritis of the left 
ankle is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

